Citation Nr: 0032720	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  00-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968 and also claims a subsequent period of service in the 
Air Force reserves in 1982.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia, which 
denied the benefit sought on appeal.  
 
It is noted that, although having requested a hearing before 
the BVA at the RO, in August 2000 the veteran indicated that 
he would be unable to attend the scheduled hearing.  He did 
not request that the hearing be postponed or rescheduled.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (2000), the 
veteran's request for hearing has been withdrawn and his 
appeal will be processed based on the evidence of record.   


REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  Specifically, he alleges that he injured 
his back in service while stationed in Thailand where he 
specialized in water treatment.  During the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
With specific regard to the case at hand, the Board has 
concluded that while this matter is in remand status, any 
relevant, outstanding treatment records should be associated 
with the claims file and the veteran should be afforded a 
current VA examination to address the etiology of his current 
back disorder.  

Service medical records show that the veteran reported using 
a back support for approximately six months in 1963 for a 
recurring back injury.  This was approximately one year prior 
to his entry into service.  Service records also show that 
the veteran experienced infantile paralysis.  A July 1968 
separation examination reflects that the veteran had no 
recurrence, complications or sequela with regard to any 
preexisting back disorder and there is no evidence that the 
veteran was treated for or diagnosed with a low back disorder 
during his period of active service. 

Post-service outpatient treatment records from the Hughston 
Clinic, P.C. dated April 1996 to June 1998 show that the 
veteran was treated by Max E. Burr, M.D. for failed back 
surgery syndrome and status post spinal cord stimulator 
necessitated by a work related injury in October 1983.  The 
records show that the veteran advised Dr. Burr that he 
underwent lumbosacral fusion surgery in 1984 with a private 
physician in Macon, Georgia for right-sided complaints.  
Treatment records documenting this surgery were not 
associated with the claims file.  In 1995, Dr. Burr implanted 
a spinal stimulator and continued to treat the veteran for 
pain, possible meralgia paresthetica, status post failed back 
surgery syndrome, and status post spinal stimulator.  Other 
than recording the veteran's report of a work-related injury 
in October 1983, Dr. Burr gave no opinion regarding the 
etiology of the veteran's low back disorder.  

The veteran was afforded a VA examination in July 1998.  At 
that time, he related a history of intermittent low backache 
during service.  He denied any kind of injury and stated that 
a military physician prescribed muscle relaxers for his low 
back symptoms.  The veteran reported ongoing treatment for 
the low back from 1983 forward.  The VA examiner diagnosed 
the veteran with lumbar spine disc disease, status post 
fusion surgery at L5-S1, spondylosis and degenerative joint 
disease at L5-S1 and chronic backache secondary to the 
aforementioned disorders.  The VA examiner gave no opinion 
regarding the etiology of the veteran's current back 
disorders.

In July 1999, the veteran met with Thomas N. Bernard, Jr., 
M.D. with the Hughston Clinic.  Dr. Bernard submitted a 
statement in support of the veteran's claim based on the 
veteran's medical history as related by the veteran.  In the 
statement, Dr. Bernard indicated that the veteran reported 
that he experienced an episode of back pain during service, 
for which he received medication.  The veteran stated that he 
was unable to point to one specific event that triggered his 
back pain.  The veteran further advised Dr. Bernard that he 
engaged in physical work as a child including picking cotton 
and bailing hay and that he experienced some paralysis as a 
child, but had no difficulty passing his service induction 
examination.  The veteran also indicated that he suffered a 
work-related back injury in October 1983 while unloading lime 
at a water treatment plant.  Based on this history, Dr. 
Bernard stated 

[a]s I advised you, if you could recall a 
specific event that occurred while on 
active duty with the service that you 
felt hurt your back, then this history 
would be significant and it would be 
possible that there is a connection 
between something that happened to you in 
the service and your back condition as it 
is today.  The fact that you were treated 
for a back problem while in the service 
might raise the possibility that 
something that occurred back then has 
contributed to your back condition as it 
is today.  Without additional 
documentation, it is very difficult for 
me to try to draw a cause and effect 
conclusion about all of this.  Without a 
doubt, I believe your work-related event 
in 1983 has caused your back problem that 
we are treating you for today.  Whether 
this combines with any other problem that 
you might have had in the 1960's while on 
active duty is only speculation.  
Ideally, if you had more medical 
documentation of events that happened 
back in the 1960's, it would be easier 
for me to try to reconstruct a cause and 
effect. 

While the evidence establishes that the veteran has a current 
back disability, a remand is required for further development 
pursuant to the Veterans Claims Assistance Act of 2000.  
Specifically, any outstanding treatment records regarding the 
veteran's back disability should be associated with the 
claims file and the veteran should be afforded a current VA 
examination to determine the cause, or etiology of the 
veteran's low back disorder.  As such, this matter is 
REMANDED to the RO for the following action: 

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any additional treatment for his low back 
from a VA medical facility or from a 
private healthcare provider which have 
not been associated with the claims file.  
If so, the RO should obtain and associate 
with the claims file any outstanding 
treatment records which have not been 
previously obtained.  

2.  The veteran should be afforded an 
examination to assess the nature and 
etiology of his currently diagnosed low 
back disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and in 
light of the evidence of record and the 
results of the examination, the examiner 
is requested to give an opinion as to 
whether the veteran has a low back 
disorder that is causally or 
etiologically related to service.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





